                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

 Kevin Gilliard,                                             Case No.: 6:21-cv-00648-SAL

                      Petitioner,

 v.
                                                                OPINION AND ORDER
 Warden Wise,


                      Respondent.




      This matter is before the Court for review of the May 17, 2021 Report and Recommendation

(“Report”) of United States Magistrate Judge Kevin F. McDonald, made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 11]. In the Report, the

Magistrate Judge recommends Petitioner’s 28 U.S.C. § 2254 petition be dismissed without

prejudice and without requiring the respondent to file an answer or return. Id. No party filed

objections to the Report, and the time to do so has passed. See id.

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                   1
    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is DISMISSED without

prejudice and without requiring the respondent to file an answer or return.

    It is further ordered that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).1



        IT IS SO ORDERED.

                                                                    /s/Sherri A. Lydon
        June 30, 2021                                               Sherri A. Lydon
        Florence, South Carolina                                    United States District Judge




1
  A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating that reasonable jurists
would find both that his constitutional claims are debatable and that any dispositive procedural rulings by
the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.
McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant matter,
the court finds that Petitioner has failed to make “a substantial showing of the denial of a constitutional
right.”

                                                      2
